Case 19-23923-GLT       Doc 20   Filed 11/01/19 Entered 11/01/19 16:56:02          Desc Main
                                 Document     Page 1 of 6


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

PRC ACQUISITION, LLC,                             Bankruptcy No. 19-23923-GLT

              Debtor,                             Chapter 11

PRC ACQUISITION, LLC,                             Doc. No.

              Movant,                             Related to Doc. Nos. 1 & 16

        vs.

NO RESPONDENT.

                SECOND MOTION FOR ENLARGEMENT OF TIME TO
               FILE SUBMISSIONS TO COMPLETE DEFICIENT FILING

        AND NOW, comes PRC Acquisition, LLC, the Debtor in the above Chapter 11

Case, by and through its Counsel, Robert O Lampl, John P. Lacher, David L. Fuchs,

Ryan J. Cooney and Sy O. Lampl and files this SECOND MOTION FOR

ENLARGEMENT OF TIME TO FILE SUBMISSIONS TO COMPLETE DEFICIENT

FILING as follows:

        1.    The Movant is PRC Acquisition, LLC, the Debtor in the above Chapter 11

Case.

        2.    The Movant commenced the above Chapter 11 Case by filing a Petition

for Relief with the Clerk of this Honorable Court on October 7, 2019.

        3.    At the time of the filing of the Petition for Relief, the Movant did not have

available and did not provide various items of information and documents which needed

to be provided by the Movant to complete its Petition. The original deadline by which
Case 19-23923-GLT       Doc 20   Filed 11/01/19 Entered 11/01/19 16:56:02          Desc Main
                                 Document     Page 2 of 6


the Movant is to submit the items necessary for the completion of the Petition was

October 21, 2019.

       4.     The Movant filed a Motion to Extend Time to Complete Deficient filing,

which Motion was granted by Order of Court dated October 22, 2019.

       5.     Per the October 22, 2019 Order, the Movant’s completed Petition is now

due on November 4, 2019.

       6.     The Debtor’s primary asset is a 168,000 square foot building in

Monroeville, PA, which has been known as the “Monroeville Raquet Club” and the “Club

Sport & Health,” located at 1 Racquet Lane, Monroeville, PA 15146 (hereinafter the

“Raquetclub”).

       7.     For years, the Raquetclub housed both a membership based health club

and an athletic facility consisting of indoor fields that were available for lease to various

youth and adult sports teams.

       8.     The Raquetclub and its businesses have not been operational since

August of 2018. Accordingly, all the employees and managers have since moved on.

       9.     The members for PRC Acquisition, LLC (“PRC”) consist of Yakub

Mahomed and Ingrid Levendale who reside in Zimbabwe. They have owned PRC in

some capacity since 2005 and have always relied upon various managers to tend the

Raquetclub and its operations.

       10.    Upon the filing of the within bankruptcy, the undersigned informed Mr.

Mahomed of the requirement to file completed bankruptcy schedules and what

information was required to complete the bankruptcy schedules.
Case 19-23923-GLT      Doc 20   Filed 11/01/19 Entered 11/01/19 16:56:02         Desc Main
                                Document     Page 3 of 6


      11.    Unfortunately, the majority of the relevant records are still contained within

the Raquetclub.

      12.    Thus, since the filing, Mr. Mahomed has been actively trying to identify

someone to gather the relevant records from the Raquetclub, to review said records and

to assist the undersigned in completing the bankruptcy schedules.

      13.    Recently, Mr. Mahomed communicated with Colleen Keough, the last

manager employed by PRC prior to the closure of the Raquetclub, about compiling the

information and records required to complete the bankruptcy schedules. Ms. Keough

has agreed to help.

      14.    The undersigned communicated directly with Ms. Keough on November 1,

2019 to confirm said agreement and to explain to her what information and documents

would be required. Given that Ms. Keough was the last manager of the Raquetclub, the

undersigned believes that she is the most appropriate person for this task.

      15.    However, given that Ms. Keough has only recently agreed to assist, the

Debtor requires and respectfully requests an additional enlargement of time to gather

the materials necessary for completion of the Petition.

      16.    No party will be prejudiced if the enlargement of time being requested

herein is granted.

      Wherefore, it is respectfully requested that this Honorable Court enter an Order

enlarging the time in which the Debtor may cure the deficiencies in its Petition by an

additional period of twenty-one (21) days, until November 25, 2019.
Case 19-23923-GLT   Doc 20   Filed 11/01/19 Entered 11/01/19 16:56:02      Desc Main
                             Document     Page 4 of 6


                                                 Respectfully Submitted,


Date: November 1, 2019                           /s/ Robert O Lampl
                                                 ROBERT O LAMPL
                                                 PA I.D. 19809
                                                 JOHN P. LACHER
                                                 PA I.D. #62297
                                                 DAVID L. FUCHS
                                                 PA I.D. #205694
                                                 RYAN J. COONEY
                                                 PA I.D. #319213
                                                 SY O. LAMPL
                                                 PA I.D. # 324741
                                                 Counsel for the Debtor
                                                 223 Fourth Avenue, 4th Floor
                                                 Pittsburgh, PA 15222
                                                 (412) 392-0330 (phone)
                                                 (412) 392-0335 (facsimile)
                                                 Email: rlampl@lampllaw.com
Case 19-23923-GLT       Doc 20   Filed 11/01/19 Entered 11/01/19 16:56:02    Desc Main
                                 Document     Page 5 of 6


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

PRC ACQUISITION, LLC,                          Bankruptcy No. 19-23923-GLT

              Debtor,                          Chapter 11

PRC ACQUISITION, LLC,                          Doc. No.

              Movant,                          Related to Doc. Nos. 1 & 16

       vs.

NO RESPONDENT.

                              CERTIFICATE OF SERVICE

       Robert O Lampl, John P. Lacher, David L. Fuchs, Ryan J. Cooney and Sy O.

Lampl hereby certify, that on the 1st day of November, 2019, a true and correct copy of

the foregoing SECOND MOTION FOR ENLARGEMENT OF TIME TO FILE

SUBMISSIONS TO COMPLETE DEFICIENT FILING was served upon the following

(via electronic service):

Norma Hildenbrand
Office of the United states Trustee
1001 Liberty Avenue, Suite 970
Pittsburgh, PA 15222
Case 19-23923-GLT   Doc 20   Filed 11/01/19 Entered 11/01/19 16:56:02   Desc Main
                             Document     Page 6 of 6




Date: November 1, 2019                           /s/ Robert O Lampl
                                                 ROBERT O LAMPL
                                                 PA I.D. 19809
                                                 JOHN P. LACHER
                                                 PA I.D. #62297
                                                 DAVID L. FUCHS
                                                 PA I.D. #205694
                                                 RYAN J. COONEY
                                                 PA I.D. #319213
                                                 SY O. LAMPL
                                                 PA I.D. # 324741
                                                 Counsel for the Debtor
                                                 223 Fourth Avenue, 4th Floor
                                                 Pittsburgh, PA 15222
                                                 (412) 392-0330 (phone)
                                                 (412) 392-0335 (facsimile)
                                                 Email: rlampl@lampllaw.com
